DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over IM et al (US Pub 2016/0005526) in view of Nabeshima et al (US Pub 2009/0160018).
Regarding claim 1, IM (fig. 2) teaches an air core inductor (ACI), comprising:
a first inductor loop (coil pattern 121, [0031]) on a substrate (lower cover part 113, [0038]), wherein the first inductor loop has a first line and a second line;
a dielectric (insulating layer 111, [0024]) over the substrate and the first and second lines of the first inductor loop; and
a second inductor loop (pattern coil 121, [0031]) on the dielectric and the first inductor loop, wherein the second inductor loop has a portion of a bottom surface that is coupled to the top surface of the first line of the first inductor loop (“conductive vias”, [0031]).

Nabeshima (figs. 3 and 4B) teaches the inductor loop (inductor 100a, [0047]) has a first line (inner side end 121, [0049]) and a second line (inductor wiring 111, [0049]), wherein the first line has a first thickness that is greater than a second thickness of the second line, and wherein the first line has a top surface that is above a top surface of the second line.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the coil 121 of IM with inductor 100a of Nabeshima in order to improve Q-factor as taught by Nabeshima, [0051].
Regarding claim 2, IM does not teach the first inductor loop has a third thickness.
Nabeshima (figs. 3 and 4B) teaches wherein the first inductor loop has a third thickness (thickness of protrude upward portion, [0050]), and wherein the third thickness is the distance between the top surface of the first line and the top surface of the second line.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the coil 121 of IM with inductor 100a of Nabeshima in order to improve Q-factor as taught by Nabeshima, [0051].
Regarding claim 4, IM teaches the ACI of claim 1, wherein the first inductor loop (121) has a width that is approximately equal to a width of the second inductor loop ([0092]).
Regarding claim 5, IM teaches the ACI of claim 1, wherein the first inductor loop (121) includes a corner edge that is located at the perpendicular intersection between the first and second lines, and wherein the corner edge is a tapered edge (fig. 2).
Regarding claim 6, IM (fig. 2) teaches the ACI of claim 1, further comprising:

a third inductor loop (coil pattern 121, [0031]) on the second dielectric and the second inductor loop, wherein the third inductor loop has a portion of a bottom surface that is coupled to the top surface of the first line of the second inductor loop (“conductive vias”, [0031]).
IM teaches the second inductor loop (coil 121) has a first line and a second line, but does not teach wherein the first line has a first thickness that is greater than a second thickness of the second line, and wherein the first line has a top surface that is above a top surface of the second line.
Nabeshima (figs. 3 and 4B) teaches the inductor loop (inductor 100a, [0047]) has a first line (inner side end 121, [0049]) and a second line (inductor wiring 111, [0049]), wherein the first line has a first thickness that is greater than a second thickness of the second line, and wherein the first line has a top surface that is above a top surface of the second line.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the coil 121 of IM with inductor 100a of Nabeshima in order to improve Q-factor as taught by Nabeshima, [0051].
Regarding claim 7, IM (fig. 2) teaches the ACI of claim 6, wherein the first, second, and third inductor loops (coils patterns 121, [0031]) are stacked on top of each other to form a spiral inductor.
Regarding claim 8, IM (fig. 2) teaches the ACI of claim 6, wherein the first, second, and third inductor loops are formed of the same material ([0033] and [0034]).
Regarding claim 9, IM (fig. 2) teaches a method of forming an ACI, comprising:
disposing a first inductor loop (coil pattern 121, [0031]) on a substrate (lower cover part 113, [0038]), wherein the first inductor loop has a first line and a second line;

disposing a second inductor loop (pattern coil 121, [0031]) on the dielectric and the first inductor loop, wherein the second inductor loop has a portion of a bottom surface that is coupled to the top surface of the first line of the first inductor loop (“conductive vias”, [0031]).
IM teaches the first inductor loop (coil 121) has a first line and a second line, but does not teach wherein the first line has a first thickness that is greater than a second thickness of the second line, and wherein the first line has a top surface that is above a top surface of the second line.
Nabeshima (figs. 3 and 4B) teaches the inductor loop (inductor 100a, [0047]) has a first line (inner side end 121, [0049]) and a second line (inductor wiring 111, [0049]), wherein the first line has a first thickness that is greater than a second thickness of the second line, and wherein the first line has a top surface that is above a top surface of the second line.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the coil 121 of IM with inductor 100a of Nabeshima in order to improve Q-factor as taught by Nabeshima, [0051].
Regarding claim 12, IM does not teach the first inductor loop has a third thickness.
Nabeshima (figs. 3 and 4B) teaches wherein the first inductor loop has a third thickness (thickness of protrude upward portion, [0050]), and wherein the third thickness is the distance between the top surface of the first line and the top surface of the second line.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the coil 121 of IM with inductor 100a of Nabeshima in order to improve Q-factor as taught by Nabeshima, [0051].
Regarding claim 14, IM teaches the method of claim 9, wherein the first inductor loop (121) has a width that is approximately equal to a width of the second inductor loop ([0092]).

Regarding claim 16, IM (fig. 2) teaches the method of claim 9, further comprising:
disposing a second dielectric (insulating layer 111, [0024]) over the dielectric (111), the first inductor loop (121), and the second inductor loop (121), wherein the second inductor loop has a first line and a second line; and
disposing a third inductor loop (coil pattern 121, [0031]) on the second dielectric and the second inductor loop, wherein the third inductor loop has a portion of a bottom surface that is coupled to the top surface of the first line of the second inductor loop (“conductive vias”, [0031]).
IM teaches the second inductor loop (coil 121) has a first line and a second line, but does not teach wherein the first line has a first thickness that is greater than a second thickness of the second line, and wherein the first line has a top surface that is above a top surface of the second line.
Nabeshima (figs. 3 and 4B) teaches the inductor loop (inductor 100a, [0047]) has a first line (inner side end 121, [0049]) and a second line (inductor wiring 111, [0049]), wherein the first line has a first thickness that is greater than a second thickness of the second line, and wherein the first line has a top surface that is above a top surface of the second line.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the coil 121 of IM with inductor 100a of Nabeshima in order to improve Q-factor as taught by Nabeshima, [0051].
Regarding claim 17, IM (fig. 2) teaches the method of claim 16, wherein the first, second, and third inductor loops (coils patterns 121, [0031]) are stacked on top of each other to form a spiral inductor.
.

Allowable Subject Matter
Claims 3, 10, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the third thickness is approximately equal to an inductor loop to inductor loop space between the top surface of the second line of the first inductor loop and the bottom surface of the second inductor loop.
Claims 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests a first inductor loop on a substrate, wherein the first inductor loop includes a first conductive layer, an etch stop layer, and a second conductive layer, wherein the etch stop layer is between the first conductive layer and the second conductive layer, wherein the first inductor loop has a first thickness that is greater than a second thickness, wherein the first thickness includes the thickness of the first conductive layer, the etch stop layer, and the second conductive layer, and wherein the second thickness includes the thickness of the first conductive layer and the etch stop layer; and a dielectric over the substrate and the etch stop and second conductive layers of the first inductor loop, wherein the second conductive layer has a top surface that is above a top surface of the etch stop layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892